Dismissed; Opinion Filed September 19, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00253-CV

              COLE & COLE, P.C. AND ROBERT R. COLE, JR., Appellants
                                      V.
                              SEAN DYAR, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-04261

                            MEMORANDUM OPINION
                    Before Justices Bridges, Molberg, and Partida-Kipness
                             Opinion by Justice Partida-Kipness

       Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), appellants move to dismiss this

appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE

190253F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 COLE & COLE, P.C. AND ROBERT R.                     On Appeal from the 160th Judicial District
 COLE, JR., Appellants                               Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-18-04261.
 No. 05-19-00253-CV         V.                       Opinion delivered by Justice Partida-
                                                     Kipness, Justices Bridges and Molberg
 SEAN DYAR, Appellee                                 participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Sean Dyar recover his costs, if any, of this appeal from
appellants Cole & Cole, P.C. and Robert R. Cole, Jr.


Judgment entered this 19th day of September, 2019.




                                             –2–